 [image_002.jpg]

 

 



Exhibit 10.1

 

October 31, 2014

 

WLES, L.P.
2233 Wolf Front Rd.
Van Alsyne TX 75495
Attn: Trent Voigt

  

Re:JetPay Merchant Services, LLC, JetPay, LLC, and JetPay ISO Services, LLC v.
Merrick Bank Corporation, United States District Court, District of Utah,
Central Division, No. 2:12-cv-197, and all other related cases thereto (the
“Direct Air Litigation”

 

Dear Mr. Voigt,

 

This letter agreement (the “Letter Agreement”) is being entered into as of
September 30, 2014 by and between WLES, L.P., a Texas limited partnership (the
“Seller”), JetPay, LLC, a Texas limited liability company, and JetPay
Corporation, a Delaware corporation (“JetPay”, and together with the Seller and
JetPay, LLC, the “Parties”), in order to memorialize the intent of the Parties
with respect to the allocation of proceeds received from any entity that is not
a party to this Agreement, if any, by any of the Parties, whether through a
court-ordered award, judgment, settlement or otherwise, in connection with the
Direct Air Matter (the “Proceeds”).

 

1.             Definitions.

 

(a)                “Chargeback Losses” shall mean with respect to JetPay,
JetPay, LLC and Seller, as applicable, all chargeback losses incurred in
connection with the Direct Air Matter.

 

(b)               “Direct Air Matter” shall mean any matter related to the
bankruptcy of Southern Sky Air & Tours LLC d/b/a Direct Air (“Direct Air”),
including, but not limited to the Direct Air Litigation.

 

(c)                “Dollar for Dollar Basis” shall mean that for each dollar
paid to one Party, a dollar shall be paid to the other Party. For example, if
$2.00 is received, each Party will receive $1.00.

 



 

 

 

[image_002.jpg] 

 

(d)               “JetPay Accrual Period” shall mean the period beginning on
December 28, 2012.

 

(e)                “Merger Agreement” shall mean that certain Agreement and Plan
of Merger, dated as of July 6, 2012, by and among Universal Business Payment
Solutions Acquisition Corporation, JP Merger Sub, LLC, JetPay, LLC, WLES, L.P.,
and Trent Voigt, as amended.

 

(f)                “Out-of-Pocket Expenses” shall mean with respect to JetPay,
JetPay, LLC and the Seller, as applicable, all legal fees, chargeback fees, and
other reasonable and documented out-of-pocket expenses incurred in connection
with the Direct Air Matter.

 

(g)               “Seller Accrual Period” shall mean the period prior to (but
not including) December 28, 2012.

 

2.             Distributions of Proceeds.

 

(a)                Subject to Section 2(b) below and notwithstanding any
provisions of the Merger Agreement to the contrary, any Proceeds received by any
Party in connection with a final determination of the Direct Air Matter, whether
pursuant to the Direct Air Litigation or otherwise, shall be distributed to
JetPay, LLC and the Seller in the following order of priority:

 

(i)                 First, to each of JetPay, LLC and the Seller on a
Dollar-for-Dollar Basis until the earlier of (i) JetPay, LLC has received an
amount equal to the Out-of-Pocket Expenses of JetPay, LLC and JetPay incurred
during the JetPay Accrual Period or (ii) the Seller has received an amount equal
to (x) $1,002,405, plus (y) the Out-of-Pocket Expenses of Seller incurred during
the JetPay Accrual Period and thereafter, all of such proceeds to either JetPay,
LLC or Seller, as appropriate, until such Party has receive all Out-of-Pocket
Expenses to which it is entitled to person under this Section 2(a)(i). For the
avoidance of doubt, to the extent either Party has received distributions in an
amount equal to its Out-of-Pocket Expenses during the relevant accrual period,
such Party shall not receive any other distributions under this Agreement until
the other Party has received an amount equal to its Out-of-Pocket Expenses
during the relevant accrual period. The Parties hereby agree that the
Out-of-Pocket Expenses of the Seller and JetPay, LLC incurred during the Seller
Accrual Period are equal to $1,002,405.

 

(ii)               Second, to Seller, to pay all accrued but unpaid interest as
of the date of payment on the Seller notes dated December 28, 2012 and June 7,
2013.

 



 

 

 

[image_002.jpg] 

 

(iii)             Third, to each of JetPay, LLC and the Seller on a
Dollar-for-Dollar Basis until each has received an amount equal to $34,724 and
thereafter, to the Seller until the Seller has received an amount equal to
$1,158,599.

 

(iv)             Thereafter, to JetPay, LLC and the Seller on a
Dollar-for-Dollar Basis.

 

(b)               Any portion of the Proceeds that are expressly attributable to
losses of revenue from customers of JetPay or JetPay, LLC (other than Direct
Air) arising out of or related to the Direct Air Matter, including as a result
of any actions taken or refused to be taken by Merrick Bank Corporation, shall
be distributed solely to JetPay, LLC prior to any distributions made pursuant to
Section 2(a) above.

 

3.             Early Payments; Right of Set-off. In the event that Proceeds are
received by any Party in advance of a final determination of the Direct Air
Litigation, the Party holding such Proceeds shall: (i) if JetPay, in its sole
discretion, determines that such proceeds shall not be distributed until a final
determination is made, hold such Proceeds in a separate account in trust for the
benefit of the Parties; or (ii) if JetPay, in its sole discretion, determines
that such Proceeds shall be distributed in advance of a final determination,
distribute such Proceeds to the Parties in accordance with the terms of this
Letter Agreement. JetPay shall be entitled to set-off any amounts to which the
Seller may be entitled for any reason against any amounts previously distributed
to the Seller pursuant to subsection (ii) above.

 

4.             Entire Agreement. This Letter Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter hereof (i.e. the
allocation of Proceeds received in connection with the Direct Air Matter). Other
than as provided herein, the Seller shall have no right to receive any Proceeds
in connection with the Direct Air Matter.

 

5.             Counterparts. This Letter Agreement may be executed in
counterparts, each one of which shall be deemed an original and all of which
together shall constitute one and the same agreement.

 

6.             Titles and Headings. The titles, captions and headings in this
Letter Agreement are for reference purposes only, and shall not in any way
define, limit, extend or describe the scope of this Letter Agreement or
otherwise affect the meaning or interpretation of this Letter Agreement.

 

7.             Governing Law. This Letter Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without
regarding to principles of conflicts of law.

 

[Signature page follows]

 



 

 

 

[image_002.jpg] 

 

If the foregoing meets with your agreement, please countersign this Letter
Agreement below.

 



      Sincerely,                   JETPAY CORPORATION (on behalf of itself and
JetPay, LLC)                   Name: Peter B. Davidson         By: /s/ Peter B.
Davidson         Title: Vice Chairman                           AGREED AND
ACCEPTED AS OF       THE DATE FIRST WRITTEN ABOVE:               WLES, L.P.    
              By: /s/ Trent Voigt         Name: Trent Voigt         Title:
Managing Partner        

 



 





 

 

 



 

 

 

 

 

 

 

